f
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

 

UNITED STATES DISTRICT COURT cy 15 2919
SOUTHERN DISTRICT OF CALIFORNIA
CLERR US. NBT RIOT COURT

UNITED STATES OF AMERICA JUDGMENT INA CRIMINAL (SE OF CALIFORNIA
Vv. (For Offenses Committed (ilorAdter-Now eds AOS AYE TY

 

 

  

GILBERTO MELENDREZ-VERGARA (1) Case Number: 19CR1624-CAB
MICHELLE ANGELES, FEDERAL DEFENDERS INC.

Defendant’s Attorney

USM Number 84736298

Cl -
THE DEFENDANT:
pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATION

 

L] was found guilty on count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Count
Title & Section Nature of Offense Number(s)
31 USC 5332(a), (b) BULK CASH SMUGGLING 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
L] The defendant has been found not guilty on count(s)
[] Count(s) is dismissed on the motion of the United States.

 

Assessment : $100.00
[<] Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
waived and remitted as uncollectible.

Li JVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

X)] No fine & Forfeiture pursuant to order filed 9/17/2019 , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

October 11,20]

Date of a f Sentence

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 
com
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: GILBERTO MELENDREZ-VERGARA (1) Judgment - Page 2 of 2
CASE NUMBER: 19CR1624-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
TIME SERVED (181 DAYS).

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

Cl The defendant is remanded to the custody of the United States Marshal.

(1 The defendant must surrender to the United States Marshal for this district:
Cl at A.M, on
LC! as notified by the United States Marshal.

 

 

 

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

[ onor before
Cl as notified by the United States Marshal.

1 asnotified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
Ihave executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

if

19CR1624-CAB

 
